Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 27th, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated June 25th, 2021 has been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Objections
Claims 9-15 are objected to because of the following informalities.

Regarding Claim 9, Applicant recites, “the first and second conductive contact structure”, this phrase should be plural.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 19, Applicant recites, “the N-type emitter regions”.  This term lacks antecedent basis.  Can there be a plurality of n-type emitter regions?  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2-3, 5-6, 8-10, 12-13, 15-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (2015/0340531 A1) as evidenced by Kirkengen et al. (US 2014/0096819 A1).

In view of Claim 2, Hayashi et al. teaches a solar cell (Figure 2, #100) comprising:
a substrate having a light-receiving surface and a back surface (Figure 2, #10);
a first thin dielectric layer disposed on the back surface of the substrate (Figure 2, #12i);
a first polycrystalline silicon emitter region of a first conductivity type disposed on the first thin dielectric layer (Figure 2, #12n);  the first polycrystalline silicon emitter region having an exposed outer top portion (See Annotated Hayashi et al. Figure 2, below);
wherein the first thin dielectric layer is directly contacting the back surface of the substrate and the first polycrystalline silicon emitter region (Figure 2, #12i is sandwiched between 10 and 12);
a second polycrystalline silicon emitter region of a second, different, conductivity type (Figure 2, #13p) disposed on a second thin dielectric layer disposed on the back surface of the substrate (Figure 2, #13i – bottom portion);
a third thin dielectric layer disposed directly on the exposed out top portion of the first polycrystalline silicon emitter region and disposed laterally directly between the first and second polycrystalline silicon emitter regions, wherein a lateral region of the third thin dielectric layer is directly contacting the first and second polycrystalline silicon emitter regions (See Annotated Hayashi et al. Figure 2, below);
a first conductive contact structure disposed over the first polycrystalline silicon emitter region (Figure 2, #14); and
a second conductive contact structure disposed over the second polycrystalline silicon emitter region (Figure 2, #15).
Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    602
    720
    media_image1.png
    Greyscale

Hayashi et al. intrinsic amorphous silicon layers are mapped to the first, second and third dielectric layers in the rejection above, but it is not explicitly disclosed that these layers are dielectric.
Kirkengen et al. discloses that a separation layer, sometimes referred to as a barrier layer, comprises an electrically insulating material such as intrinsic amorphous silicon (Paragraph 0022).  Accordingly, as evidenced by Kirkengen et al., these layers are dielectric.

	In view of Claim 3, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. discloses an insulator layer (Figure 2, #19) disposed on the first polycrystalline silicon emitter region (Figure 2, #12n), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #14), and a portion of the second polycrystalline silicon emitter region overlaps the insulator layer (Figure 2, 13p overlaps the top portion of element 19).  In regards to the limitation that the second polycrystalline silicon emitter region is separate from the first conductive contact structure, the word “separate” is being interpreted as not being a part of the first conductive contact structure, even though the first conductive contact structure is touching the second polycrystalline silicon emitter region, they are still separate elements from one another.

	In view of Claim 5, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. discloses an insulator layer (Figure 2, #18 or #19) disposed on the first polycrystalline silicon emitter region (Figure 2, #12n) and a second polycrystalline silicone layer of the second conductivity type disposed on the insulator layer (Figure 2, #13p – the portion that overlaps elements 18/19), wherein the first conductive contact structure (Figure 2, #14) is disposed through the second polycrystalline layer of the second conductivity type (Figure 2, #13p – the portion that overlaps elements 18/19) and through the insulator layer (Figure 2, #18 or #19).

	In view of Claim 6, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. teaches that the substrate is an N-type monocrystalline silicon substrate (Figure 2, #10 & Paragraph 0024) and that the first conductivity can be p-type and the second conductivity can be n-type (Paragraph 0079).

	In view of Claim 8, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. teaches that the second polycrystalline silicon emitter region (Figure 2, #13p) is disposed on a portion of the third thin dielectric layer disposed over the exposed outer portion of the first polycrystalline silicon emitter region (See Annotated Hayashi et al. Figure 2, above).


In view of Claim 9, Hayashi et al. teaches a solar cell (Figure 2, #100) comprising:
a substrate having a light-receiving surface and a back surface (Figure 2, #10);
a first thin dielectric layer disposed on the back surface of the substrate (Figure 2, #12i);
a first polycrystalline silicon emitter region of a first conductivity type disposed on the first thin dielectric layer (Figure 2, #12n);  the first polycrystalline silicon emitter region having an exposed outer top portion (See Annotated Hayashi et al. Figure 2, below);
wherein the first thin dielectric layer is directly contacting the back surface of the substrate and the first polycrystalline silicon emitter region (Figure 2, #12i is sandwiched between 10 and 12);
a second polycrystalline silicon emitter region of a second, different, conductivity type (Figure 2, #13p) disposed on a second thin dielectric layer disposed on the back surface of the substrate (Figure 2, #13i – bottom portion);
a third thin dielectric layer disposed directly on the exposed outer top portion of the first polycrystalline silicon emitter region and disposed laterally directly between the first and second polycrystalline silicon emitter regions, wherein a lateral region of the third thin dielectric layer is directly contacting the first and second polycrystalline silicon emitter regions (See Annotated Hayashi et al. Figure 2, below);
a first conductive contact structure disposed over the first polycrystalline silicon emitter region (Figure 2, #14); 
a second conductive contact structure disposed over the second polycrystalline silicon emitter region (Figure 2, #15); and
wherein the first and second conductive contact structures each comprise a metal foil disposed on a metal seed layer disposed on the first and second polycrystalline silicon emitter region (Paragraph 0047-0048).
Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    602
    720
    media_image1.png
    Greyscale

Hayashi et al. intrinsic amorphous silicon layers are mapped to the first, second and third dielectric layers in the rejection above, but it is not explicitly disclosed that these layers are dielectric.
Kirkengen et al. discloses that a separation layer, sometimes referred to as a barrier layer, comprises an electrically insulating material such as intrinsic amorphous silicon (Paragraph 0022).  Accordingly, as evidenced by Kirkengen et al., these layers are dielectric.

	In view of Claim 10, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 9.  Hayashi et al. discloses an insulator layer (Figure 2, #19) disposed on the first polycrystalline silicon emitter region (Figure 2, #12n), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #14), and a portion of the second polycrystalline silicon emitter region overlaps the insulator layer (Figure 2, 13p overlaps the top portion of element 19).  In regards to the limitation that the second polycrystalline silicon emitter region is separate from the first conductive contact structure, the word “separate” is being interpreted as not being a part of the first conductive contact structure, even though the first conductive contact structure is touching the second polycrystalline silicon emitter region, they are still separate elements from one another.

	In view of Claim 12, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. discloses an insulator layer (Figure 2, #18 or #19) disposed on the first polycrystalline silicon emitter region (Figure 2, #12n) and a second polycrystalline silicone layer of the second conductivity type disposed on the insulator layer (Figure 2, #13p – the portion that overlaps elements 18/19), wherein the first conductive contact structure (Figure 2, #14) is disposed through the second polycrystalline layer of the second conductivity type (Figure 2, #13p – the portion that overlaps elements 18/19) and through the insulator layer (Figure 2, #18 or #19).

	In view of Claim 13, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. teaches that the substrate is an N-type monocrystalline silicon substrate (Figure 2, #10 & Paragraph 0024) and that the first conductivity can be p-type and the second conductivity can be n-type (Paragraph 0079).

	In view of Claim 15, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. teaches that the second polycrystalline silicon emitter region (Figure 2, #13p) is disposed on a portion of the third thin dielectric layer disposed over the exposed outer portion of the first polycrystalline silicon emitter region (See Annotated Hayashi et al. Figure 2, above).

In view of Claim 16, Hayashi et al. teaches a solar cell (Figure 2, #100) comprising:
a substrate having a light-receiving surface and a back surface (Figure 2, #10);
a first thin dielectric layer disposed on the back surface of the substrate (Figure 2, #12i);
an N-type emitter region disposed on the first thin dielectric layer (Figure 2, #12n – Paragraph 0079);  the N-type emitter region having an exposed outer top portion (See Annotated Hayashi et al. Figure 2, below);
wherein the first thin dielectric layer is directly contacting the back surface of the substrate and the N-type emitter region (Figure 2, #12i is sandwiched between 10 and 12);
a P-type emitter region (Figure 2, #13p – Paragraph 0079) disposed on a second thin dielectric layer disposed on the back surface of the substrate (Figure 2, #13i – bottom portion);
a third thin dielectric layer disposed directly on the exposed outer top portion of the N-type emitter region and disposed laterally directly between the N-type and P-type emitter regions, wherein a lateral region of the third thin dielectric layer is directly contacting the N-type and P-type emitter regions (See Annotated Hayashi et al. Figure 2, below);
a first conductive contact structure disposed over the N-type (Figure 2, #14); 
a second conductive contact structure disposed over the P-type (Figure 2, #15); and
Annotated Hayashi et al. Figure 2

    PNG
    media_image1.png
    602
    720
    media_image1.png
    Greyscale

Hayashi et al. intrinsic amorphous silicon layers are mapped to the first, second and third dielectric layers in the rejection above, but it is not explicitly disclosed that these layers are dielectric.
Kirkengen et al. discloses that a separation layer, sometimes referred to as a barrier layer, comprises an electrically insulating material such as intrinsic amorphous silicon (Paragraph 0022).  Accordingly, as evidenced by Kirkengen et al., these layers are dielectric.

In view of Claim 17, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. teaches the first and second conductive contact structures each comprise a metal foil disposed on a metal seed layer disposed on the N-type and P-type emitter regions such that the metal foil of each of the first and second conductive contact structures is disposed on the respective metal seed layer (Paragraph 0047-0048).

In view of Claim 18, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. teaches that the metal foil of each of the first and second conductive contact structures is directly on the N-type and P-type emitter regions (Figure 2, #30a & Paragraph 0047-0048).

In view of Claim 19, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. discloses an insulator layer (Figure 2, #19) disposed on the N-type emitter region (Figure 2, #12n), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #14), and a portion of the P-type emitter region overlaps the insulator layer (Figure 2, 13p overlaps the top portion of element 19).  In regards to the limitation that the P-type emitter region is separate from the first conductive contact structure, the word “separate” is being interpreted as not being a part of the first conductive contact structure, even though the first conductive contact structure is touching the P-type emitter region, they are still separate elements from one another.

	In view of Claim 20, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. discloses an insulator layer (Figure 2, #18 or #19) disposed on the N-type emitter region (Figure 2, #12n) and wherein a portion of the P-type emitter region overlaps the insulator layer (Figure 2, #13p – the portion that overlaps elements 18/19), wherein the first conductive contact structure (Figure 2, #14) is disposed through the P-type emitter region (Figure 2, #13p – the portion that overlaps elements 18/19) and through the insulator layer (Figure 2, #18 or #19).

	In view of Claim 21, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. teaches that the substrate is an N-type monocrystalline silicon substrate (Figure 2, #10 & Paragraph 0024).

In view of Claim 23, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  In regards to the limitation that the second polycrystalline silicon emitter region is separate from the first conductive contact structure, the word “separate” is being interpreted as not being a part of the first conductive contact structure, even though the first conductive contact structure is touching the second polycrystalline silicon emitter region, they are still separate elements from one another.

In view of Claim 24, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. teaches that the first and second conductive contact structure each comprise a metal directly on the first and second polycrystalline silicon emitter regions (Figure 2, #30a & Paragraph 0047-0048).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (2015/0340531 A1) as evidenced by Kirkengen et al. (US 2014/0096819 A1) in view of Konishi et al. (US 2018/0294366 A1).

In view of Claim 3, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. discloses an insulator layer (Figure 2, #19) disposed on the first polycrystalline silicon emitter region (Figure 2, #12n), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #14), and a portion of the second polycrystalline silicon emitter region overlaps the insulator layer (Figure 2, 13p overlaps the top portion of element 19).  
Hayashi et al. does not disclose that the second polycrystalline layer is separated so that there is a gap between the second polycrystalline layer and the first conductive contact structure.
Konishi et al. discloses that there is a gap between the emitter regions and the conductive contact structure to advantageously prevent leakage and prevent deteriorated of photoelectric conversion efficiency (Figure 11, #279 & Paragraph 0054 & 0056).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second polycrystalline layer separated so that there is a gap between the second polycrystalline layer and the first conductive contact structure for the advantage of preventing deterioration of photoelectric conversion efficiency.

In view of Claim 10, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 9.  Hayashi et al. discloses an insulator layer (Figure 2, #19) disposed on the first polycrystalline silicon emitter region (Figure 2, #12n), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #14), and a portion of the second polycrystalline silicon emitter region overlaps the insulator layer (Figure 2, 13p overlaps the top portion of element 19). 
Hayashi et al. does not disclose that the second polycrystalline layer is separated so that there is a gap between the second polycrystalline layer and the first conductive contact structure.
Konishi et al. discloses that there is a gap between the emitter regions and the conductive contact structure to advantageously prevent leakage and prevent deteriorated of photoelectric conversion efficiency (Figure 11, #279 & Paragraph 0054 & 0056).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second polycrystalline layer separated so that there is a gap between the second polycrystalline layer and the first conductive contact structure for the advantage of preventing deterioration of photoelectric conversion efficiency.

In view of Claim 19, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 16.  Hayashi et al. discloses an insulator layer (Figure 2, #19) disposed on the N-type emitter region (Figure 2, #12n), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #14), and a portion of the P-type emitter region overlaps the insulator layer (Figure 2, 13p overlaps the top portion of element 19).  In regards to the limitation that the P-type emitter region is separate from the first conductive contact structure, the word “separate” is being interpreted as not being a part of the first conductive contact structure, even though the first conductive contact structure is touching the P-type emitter region, they are still separate elements from one another.
Hayashi et al. does not disclose that the P-type emitter region is separated so that there is a gap between the P-type emitter region and the first conductive contact structure.
Konishi et al. discloses that there is a gap between the emitter regions and the conductive contact structure to advantageously prevent leakage and prevent deteriorated of photoelectric conversion efficiency (Figure 11, #279 & Paragraph 0054 & 0056).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the P-type emitter region separated so that there is a gap between the P-type emitter region and the first conductive contact structure the advantage of preventing deterioration of photoelectric conversion efficiency.

In view of Claim 23, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2. Hayashi et al. does not disclose that the second polycrystalline layer is separated so that there is a gap between the second polycrystalline layer and the first conductive contact structure.
Konishi et al. discloses that there is a gap between the emitter regions and the conductive contact structure to advantageously prevent leakage and prevent deteriorated of photoelectric conversion efficiency (Figure 11, #279 & Paragraph 0054 & 0056).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second polycrystalline layer separated so that there is a gap between the second polycrystalline layer and the first conductive contact structure for the advantage of preventing deterioration of photoelectric conversion efficiency.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (2015/0340531 A1) as evidenced by Kirkengen et al. (US 2014/0096819 A1) in view of Borden et al. (US 2009/0314341 A1).

In view of Claim 4, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 2.  Hayashi et al. does not disclose that the first, second and third thin dielectric layer consists of silicon nitride.
Borden et al. teaches that using silicon nitride as the material for a thin dielectric layer advantageously maintains the properties of the material during a high temperature process step and prevents boron diffusion through the dielectric layer (Paragraph 0016).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use silicon nitride as the material for the first, second and third thin dielectric layer in Hayashi et al. solar cell for the advantage of maintain the properties of the dielectric layer and preventing boron diffusion through the dielectric layers.

In view of Claim 11, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 10.  Hayashi et al. does not disclose that the first, second and third thin dielectric layer consists of silicon nitride.
Borden et al. teaches that using silicon nitride as the material for a thin dielectric layer advantageously maintains the properties of the material during a high temperature process step and prevents boron diffusion through the dielectric layer (Paragraph 0016).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use silicon nitride as the material for the first, second and third thin dielectric layer in Hayashi et al. solar cell for the advantage of maintain the properties of the dielectric layer and preventing boron diffusion through the dielectric layers.


	Claims 4, 7, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (2015/0340531 A1) as evidenced by Kirkengen et al. (US 2014/0096819 A1) in view of Nam et al. (US 2015/0129037 A1).

In view of Claims 4 & 7, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim2.  Hayashi et al. does not disclose that the first, second and third thin dielectric layer consists of silicon oxide, silicon oxynitride, or silicon nitride.
Nam et al. discloses that tunneling layers formed on the back surface of a semiconductor man include silicon oxide, silicon oxynitride, or silicon nitride and that these materials advantageously enhanced carrier generated by photoelectric conversion (Paragraph 0063).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first, second and third thin dielectric layer consists of silicon oxide, silicon oxynitride, or silicon nitride as disclosed by Nam et al. in Hayashi et al. solar cell for the advantages of enhancing carriers generated by photoelectric conversion.

In view of Claim 14, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 1.  Hayashi et al. does not disclose that the first, second and third thin dielectric layer consists of silicon oxide, silicon oxynitride, or silicon nitride.
Nam et al. discloses that tunneling layers formed on the back surface of a semiconductor man include silicon oxide, silicon oxynitride, or silicon nitride and that these materials advantageously enhanced carrier generated by photoelectric conversion (Paragraph 0063).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first, second and third thin dielectric layer consists of silicon oxide, silicon oxynitride, or silicon nitride as disclosed by Nam et al. in Hayashi et al. solar cell for the advantages of enhancing carriers generated by photoelectric conversion.

In view of Claim 22, Hayashi et al. as evidenced by Kirkengen et al. is relied upon for the reasons given above in addressing Claim 1.  Hayashi et al. does not disclose that the first, second and third thin dielectric layer consists of silicon oxide, silicon oxynitride, or silicon nitride.
Nam et al. discloses that tunneling layers formed on the back surface of a semiconductor man include silicon oxide, silicon oxynitride, or silicon nitride and that these materials advantageously enhanced carrier generated by photoelectric conversion (Paragraph 0063).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first, second and third thin dielectric layer consists of silicon oxide, silicon oxynitride, or silicon nitride as disclosed by Nam et al. in Hayashi et al. solar cell for the advantages of enhancing carriers generated by photoelectric conversion.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.

	In regards to the previously indicated allowable subject matter, new prior art that was not of record came to the attention of the examiner in co-pending application 16/679,012 that prompted the current rejection of record.  Accordingly, this action has been made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726